DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Applicant’s election filed December 27, 2021. Claims 
1-17 and 21-23 are pending.  Non-elected claims 18-20 were canceled. 

Election/Restrictions
After consideration of Applicant’s amendment filed December 27, 2021 and remarks thereof, the Species restriction requirement to Group Ia and Group Ib dated October 28, 2021 is hereby withdrawn.  Group Ia including method claims 1-9 and Group Ib including method claims 10-17 are now rejoined.  New method claims 21-23 are also grouped into Group I.  Accordingly, elected Group I include method claims 1-17 and 21-23.   In view of the withdrawal of the restriction requirement as above, applicant(s) are advised that if claims be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Group II including product Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement between Group I and Group II (as implicitly “without traverse”), the election between Group I and Group II has been treated as an election without traverse (MPEP § 818.03(a)). 

** Claims 16-20 of Group II were canceled by Applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 

Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2018/0248030) taken with Yu (2018/0240891).
 Re-claim 1, Cheng teaches (at Figs 2-11; para 40-62) a method, comprising: forming an opening (Para 40-41; Fig 2 for the opening) in a cut metal gate region of a metal gate structure 13 of a semiconductor device; conformally depositing a first dielectric layer 15 (Fig 3, para 42) in the opening; conformally depositing a silicon layer 16 (Fig 4, para 43) over the first dielectric layer 15; performing an oxidation process (Fig 6, para 51-53) on the silicon layer 16 to form a first silicon oxide layer 18; filling the opening with a second dielectric layer 23 (Fig 11, para 62 for second dielectric layer of silicon nitride).  Re-claim 2, wherein the first dielectric layer 15 comprises silicon nitride (para 42, Fig 3).  Re-claim 3, wherein  the performing the oxidation process (Fig 5-6; par 51-53) on the silicon layer 16 converts an entirety of the silicon layer 16  to the first silicon oxide layer 18 (Fig 8, para 56-57 and Fig 6 for converting an entirety of the silicon layer 16 formed over the first dielectric layer 15). Re-claim 5, wherein the performing the oxidation process (Fig 5-6; par 51-53) on the silicon layer 16 only converts a portion of the silicon layer 16 formed over the first dielectric layer 15 to the first silicon oxide layer, and wherein a portion of the silicon layer 16 (Figs 8,6-9) located in the opening remains unconverted. Re-claim 6, wherein the remaining silicon layer 16 (Figs 8-9, where the remaining silicon layer 16 is located therebetween) separates the first dielectric layer 15 located on the left side of Figures 8-9 from the first silicon oxide layer 18 located on a middle (or located on a right side) of Figures 8-9. 
Re-claim 1, Cheng already teaches filling the opening with the second dielectric layer, but lacks employing silicon oxide for the second dielectric layer, and lacks performing a chemical mechanical polishing on the second silicon oxide layer and the first dielectric layer to form a cut metal gate plug, the chemical mechanical polishing exposing the metal gate structure of the semiconductor device.
However, Yu teaches (at Figs 6B to 7A; paragraphs 32-37) filling the opening with a second dielectric layer 150 by employing a material comprising silicon oxide or silicon nitride (paragraph 37); and thereafter performing a chemical mechanical polishing (Figs 8A-8B; para 38-39 for CMP) on the second silicon oxide layer 150 and the first dielectric layer 140 (Figs to form a cut metal gate plug 155 (Figs 8A-8B, para 38-39), the chemical mechanical polishing exposing the metal gate structure 110 (Fig 8A-8B, para 38-39) of the semiconductor device.
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by employing the silicon oxide or the silicon nitride as taught by Yu, because these dielectric materials are alternative and art recognized equivalent for substitution in filling the opening to form the cut metal gate plug.  The subject matter as a whole would have been also obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by performing a chemical mechanical polishing on the second silicon oxide layer and the first dielectric layer to form a cut metal gate plug, the chemical mechanical polishing exposing the metal gate structure of the semiconductor device, as further taught by Yu.  This is because of the desirability to form a planar structure and to expose the metal gate structure so that an external interconnect can be electrically connected to a top surface of the metal gate structure, thereby the semiconductor device can be operated.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2018/0248030) and Yu (2018/0240891), as applied to claims 1-3,5-6 above, and further of  Chen (2019/0393324)
Cheng teaches (at Figs 2-11; para 40-62) the method, as applied to claims 1-3 and 5-6 above, and fully repeated herein; Re-claim 7, Cheng discloses forming a first semiconductor fin 5 over a substrate 1 (Fig 1, para 25); forming an isolation region  (para 26 for SIT surrounding a lower portion of the first semiconductor fin; forming a dummy gate structure 7 (Fig 1, para 32 for sacrificial gate structure 7) over a top surface and sidewalls of the first semiconductor fin 5 and along a top surface of the isolation region; forming source/drain regions (para 33 for forming source/drain regions) on the first semiconductor fin 5; forming an interlayer dielectric layer (para 34 for forming an interlayer dielectric layer) over the dummy gate structure 7, the source/drain regions; and replacing the dummy gate structure 7 with the metal gate structure 13/12/11 (Fig 2, para 35-40).
Re-claim 7:  As applied above, Cheng just lacks forming an isolation region surrounding a lower portion of the first semiconductor fin, wherein the opening in the cut metal gate region of the metal gate structure extending through the interlayer dielectric layer; and re-claim 8, extending through the isolation region and into the substrate.
However, Re-claim 7, Chen teaches (at Figs 2C, forming an isolation region 22 (Fig 2, para 14) surrounding a lower portion of the first semiconductor fin 24; forming a dummy gate structure 30/34 (para 17-22; Figs 3-5) over a top surface and sidewalls of the first semiconductor fin 24 and along a top surface of the isolation region 22; forming source/drain regions 42 (Fig 5B, para 22) on the first semiconductor fin; forming an interlayer dielectric layer 48 (para 23; Fig 6A) over the dummy gate structure, the source/drain regions, and the isolation region; and replacing the dummy gate structure 30/34 (Fig 6B, para 24-26)  with the metal gate structure 60/56 (Figs 7A-7B, para 26-28), the opening (Figs 9A-11B; para 32-38) in the cut metal gate region of the metal gate structure 56/60 extending through the interlayer dielectric layer 48 (Fig 10B; and Re-claim 8, wherein the opening in the cut metal gate region of the metal gate structure extends through the isolation region 22 and into the substrate 20 (Fig 10B,11C,11B)
 Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by forming the isolation region surrounding the semiconductor fins, and forming the opening in the cut metal gate region of the metal gate structure extending through the isolation region and into the substrate, as taught by Chen. This is because of the desirability to employing the isolation region for isolating the semiconductor fins, and because of the desirability to ensure the removal of the metal gate structure in the opening by forming the opening extending through the isolation region and into the substrate, thereby improving the reliability of the semiconductor device.   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (2018/0248030) and Yu (2018/0240891), as applied to claims 1-3,5-6 above, and further of Kengoyama (2021/0057214) and/or Elers (2008/0102613).
Cheng teaches (at Figs 2-11; para 40-62) the method, as applied to claims 1-3 and 5-6 above, and fully repeated herein.
Re-claim 9: Cheng already teaches performing the oxidation process, but lacks using a plasma enhanced atomic layer deposition process.
However, Kengoyama teaches (at paragraph 6) the performing of oxidation process on the silicon layer comprising a plasma enhanced atomic layer deposition (PEALD) process. Elers  teaches the performing of oxidation process on the silicon layer comprising a plasma enhanced atomic layer deposition (PEALD) process (at paragraphs 65-66 for oxidation; and last 5 lines of para 81 for silicon to provide a gate dielectric layer of silicon oxide, para 81).
 	Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the semiconductor device of Cheng by performing the oxidation process on the silicon layer of Cheng by employing a plasma enhanced atomic layer deposition process, as taught by Kengoyama and Elers.  This is because of the desirability to a high quality first silicon oxide layer having a thin thickness at a low temperature.


 Allowable Subject Matter
 Claims 10-17 and 21-23 are  allowed
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822